Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Luci appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2006) petition. Because the district court granted a certificate of appealability, we review all claims properly preserved by Luci on appeal on their merits. We have thoroughly examined the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Luci v. Ballard, No. 3:07-cv-00011-REM-JES, 2008 WL 3926864 (N.D.W.Va. Aug. 26, 2008). Although we grant Luci’s motion to exceed page limits for his informal brief, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.